Title: From Jonathan Trumbull, Jr. to George Weedon, 17 October 1781
From: Trumbull, Jonathan, Jr.
To: Weedon, George


                  
                     
                     Dear SirHead Quarters before York 17th Octo. 1781.
                  
                  His Excellency directs me to inform you; that he has just received Intelligence from a Deserter—who says that Lord Cornwallis with good Part of his Troops were last Night crossed over to Gloucester—the Soldiers takg with them on their Backs two or three Shirts each—& two or three ⅌ overhalls &ca—This Intelligence is extraordinary but as it comes from a Drunken fellow we dont know what Credit it requires—However We have thout  Well to inform you & desire you to have a particular Caution in your Observations—If any thing of the kind has fallen within your Notice—the General wishes to have Immediate Notice.
                  If the above Intelligence is entirely groundless, it may however be of use—the General this Day received a Letter by Flag from Ld Cornwallis, proposing a Cessation of Hostilities for 24 Hours & that 2 Officers from each Side might be appointed to meet at Moors House to consider on proposals for his Surrendry of the Ports of York & Glouster—An Answer is gone in—& we will soon know whether the whole is a farce—or if his Lordship is in earnest.  Your most Obedt
                  
                     J. Trumbull Jr
                     
                  
               P.S. You will please to communicate this Intelligence to Genl .